8 N.Y.3d 867 (2007)
PHILIP COFFEY et al., Appellants-Respondents,
v.
PEGGY ELLEN BAKER et al., Respondents, and
THOMAS J. KELLY et al., Respondents-Appellants, et al., Defendants.
Court of Appeals of the State of New York.
Submitted January 2, 2007.
Decided February 20, 2007.
Motion by plaintiffs for leave to appeal from so much of the Appellate Division order as dismissed the complaint against defendants Gill and Keystone Automotive Operations, Inc. denied. Cross motion by the Kelly defendants, insofar as it seeks leave to appeal from that part of the Appellate Division order that granted the motion for summary judgment dismissing the complaint and cross claims against defendants Gill and Keystone Automotive Operations, Inc. denied; cross motion for leave to appeal otherwise dismissed upon the ground that the remainder of the Appellate Division order does not finally determine the action with respect to the Kelly defendants within the meaning of the Constitution.